This is an action to recover damages for injuries resulting in the death of Oscar Spencer occasioned by a collision between an automobile which he was driving and one of the defendant's street cars. The accident happened on Temple avenue near Twelfth street in the city of Detroit, Michigan. Temple avenue is a narrow thoroughfare with a single street car track in the center. At the point of the accident there was a parked automobile at the southerly curb of the street. There was not sufficient room for a motor vehicle to pass between the parked automobile and a street car running parallel to it. The plaintiff's decedent was driving eastward following a taxicab. *Page 603 
The street car was coming from the opposite direction. When the taxicab reached the parked automobile, it veered to the left over the street car track, and, after passing, resumed its proper place in the street. The decedent attempted to pass the parked automobile in the same way, but before he got off the track, he was struck by the street car. He received injuries which resulted in his death a few days later.
On the trial at the close of the plaintiff's case, the defendant moved for a directed verdict on the ground of contributory negligence and lack of evidence to show defendant's negligence. Decision was reserved. At the conclusion of all the evidence, the trial court submitted to the jury only the question of subsequent negligence. The verdict was in favor of the plaintiff. On motion, a judgment for the defendant non obstante veredicto was entered. The plaintiff has appealed.
The principal question involved is whether the court was right in holding as a matter of law that the defendant was not guilty of subsequent negligence.
Conceding, for the purpose of this discussion, that the plaintiff's decedent was negligent in driving on the track, in view of the approaching street car, his negligence ceased when he attempted to drive off and avoid the collision. The motorman had a clear view of the track, and says that he observed the decedent's peril. There is evidence that at that time he was 20 or 30 feet from the automobile. He testified that the street car was going at a speed of 5 miles an hour, and that he could have stopped it within a distance of 3 or 4 feet. If he had done so he would have avoided the accident. The plaintiff's evidence is that he made no attempt to stop the car; that its speed was not slackened before the collision. *Page 604 
If he was able to avoid the collision by stopping the car, after observing the decedent's position of peril, and made no reasonable effort to do so, he was guilty of subsequent negligence. In view of the evidence, the question was for the jury.
My Brother, Justice NORTH, contends that the record presents a case of concurrent negligence. He bases his contention on a misunderstanding of the speed of decedent's automobile, which he claims was traveling 18 or 20 miles an hour. Leon L. Theuret, a witness for the defendant, testified:
"The automobile was not coming at all fast.
"Q. How fast do you think it was coming?
"A. I think he was coming about 10 or 12 miles an hour. I was surprised at how slow the man was coming. That was in my mind all the time."
In view of this evidence, Justice NORTH is wrong in his conclusion as to the time the collision occurred after the motorman observed the decedent's position of peril.
In disposing of the motion for judgment non obstanteveredicto, the trial court was of the opinion that he could consider only such testimony as had been introduced up to the close of the plaintiff's case, at which time the defendant requested a directed verdict. In this the court was wrong. The hearing on the question of the entry of a judgment, notwithstanding the verdict, is a reserved consideration of a request made for a directed verdict at the close of all the testimony. If, as a matter of law, a defendant is entitled to a directed verdict at that time, he is entitled to judgment notwithstanding the verdict after the jury has determined the issue against him. But all of the evidence must be considered. In this case, when so considered, it clearly *Page 605 
appears there is evidence that would justify the jury in finding subsequent negligence. The court erred in entering a judgment for defendant.
As the record contains no assignments of error by the defendant, the judgment should be reversed, and the cause remanded to the circuit court for the entry of judgment on the verdict as rendered. In re Knox's Estate, 220 Mich. 469;Yacobian v. Vartanian, 221 Mich. 25.
The judgment should be reversed, with costs to the plaintiff.
CLARK, C.J., concurred with McDONALD, J.